Title: To George Washington from Elias Boudinot, 12 April 1783
From: Boudinot, Elias
To: Washington, George


                        
                            My dear Sir,
                            Philadelphia 12th April 1783
                        
                        You can only judge from your own feelings on this occasion, with what peculiar joy I congratulate your
                            Excellency and the Army on a constitutional cessation of hostilities by the public Act of Congress, I have the honor to
                            enclose. Thus far we may truly say, that we have passed thro’ the wilderness by a series of Miracles, which nothing short
                            of the own ruling Providence of God could ever have wrought.
                        I most heartily reciprocate your Excellency’s good wishes on this occasion, and am much obliged by your very
                            polite letter of the 30th Ultimo.
                        By a vessel that arrived yesterday from France we received the official copies of our accession to the
                            cessation of hostilities; but altho’ this vessel sailed on the 4th of March our latest advices were of the 23d of January.
                            We are just informed that there is a Packet in the River with public dispatches in 36 days from France—If any thing should
                            turn up worthy of notice I will add it to this letter.
                        Mrs Boudinot and Miss Susan unite with me in the most affectionate compliments to Mrs Washington and your
                            Excellency, and are contemplating with great pleasure the prospect of a joyous interview on your return to your long
                            wished for retreat. I have the Honor to be with the greatest respect & Esteem Your Excellencys Most Obedt
                            & most Hble Servt
                        
                            Elias Boudinot
                        
                    